Citation Nr: 1811272	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a TBI.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to October 2006.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2007, service connection for residuals of a TBI was denied; a notice of disagreement was submitted within one year of notice of that decision, but the Veteran never filed a substantive appeal, VA Form 9, after receipt of the Statement of the Case.  

2.  The evidence added to the record since the May 2007 decision includes information that was not previously considered and relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial of service connection for residuals of a TBI.


CONCLUSIONS OF LAW

1.  The May 2007 decision that denied the Veteran's claim for entitlement to service connection for residuals of a TBI is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the May 2007 decision is new and material, the requirements to reopen the claim for entitlement to service connection for residuals of a TBI have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran has previously filed a claim and has been denied service connection for residuals of a traumatic brain injury.  Based on the additional evidence added to the record since the previous denial, the Board finds that new and material evidence has been added to the record.

The Veteran's claim for residuals of a TBI was denied in a May 2007 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show objective evidence that the Veteran had headaches, which was a claimed residual of his TBI.  A notice of disagreement was submitted within one year of notice of that decision, but the Veteran never filed a substantive appeal, VA Form 9, after receipt of the Statement of the Case.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This rating decision represents the last final denial of the claim.

Since the last final denial, the Veteran has submitted a TBI Signs and Symptoms Questionnaire.  On the form, the Veteran describes such symptoms as behavioral changes, mood changes, insomnia, dizziness/balance problems, headaches, and confusion/memory problems.  Additionally, the Veteran submitted a report by the Government Accountability Office (GAO) regarding TBIs.  The article describes how some service members may experience symptoms related to TBIs months or even years after the injury.  Considering the Veteran's report of additional symptoms other than headaches and the GAO article describing how the symptoms of TBI may take years to manifest, the Board finds that the submitted evidence is both new and material.  Therefore, the Board finds that reopening the Veteran's claim for service connection for residuals of a TBI is warranted at this time.



ORDER

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for residuals of a TBI is granted, and the claim is reopened.


REMAND

The Veteran has filed a claim for service connection for residuals of a TBI.  The claims file clearly documents that in November 2006, the Veteran was approximately 12 feet away when an improvised explosive device (IED) exploded and caused a Grade 3 (severe) concussion.  As a result of that incident, the Veteran was awarded the Purple Heart Medal.  

During an August 2010 VA examination, the examiner, a VA psychologist, determined that the Veteran's psychological complaints at the time, which included memory loss, did not meet the definition for a TBI-related mental disorder.  The examiner did not provide an explanation for their conclusion.  In August 2010, the Veteran attended a VA Medical Center TBI Clinic and was diagnosed with a mild TBI with no cognitive sequelae.

Since the last final denial, the Veteran has described additional symptoms that may be attributed to his TBI.  During a January 2009 TBI consult, the Veteran complained of symptoms including headaches, poor concentration, anxiety, insomnia, and irritability.  The physician determined that the Veteran's described symptoms are most consistent with a combination of TBI and his behavioral health conditions.  Additionally, in an October 2012 TBI Questionnaire, the Veteran describes such symptoms as behavioral changes, mood changes, insomnia, dizziness/balance problems, headaches, and confusion/memory problems.  The Veteran also submitted a GAO report that notes that some service members may experience TBI symptoms months or even years after the injury.  Although some of the Veteran's symptoms may be attributed to his service-connected posttraumatic stress disorder (PTSD), a VA examination is required to evaluate the Veteran's complaints.

Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine whether his described symptoms are related to the TBI he suffered during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Pensacola since April 2011, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA TBI examination to determine the nature and etiology of his claimed condition.  The examination must be performed by an examiner with appropriate expertise, such as a neurologist.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) what claimed residual disabilities, to include behavioral changes, mood changes, insomnia, dizziness/balance problems, headaches, and confusion/memory problems, have resulted from his in-service TBI.  

The examiner should comment on the significance on the GAO report in the claims file that notes that symptoms from a TBI can appear months or years later.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


